   Case 4:19-cv-04028-RAL Document 6 Filed 02/11/19 Page 1 of 1 PageID #: 23




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH DAKOTA
                                     SOUTHERN DIVISION



DAVID BRIAN MORGAN,                                               4:I9-CV-04028-RAL


                       Plaintiff,

       vs.                                                 ORDER TRANSFERRING CASE


UNITED STATES, FEDERAL BUREAU OF
INDIANS, FEDERAL BUREAU OF PRISONS,
UNITED STATES ATTORNEY GENERAL,
OKLAHOMA    ATTORNEY   GENERAL,
STATE OF OKLAHOMA, GOVERNOR OF
OKLAHOMA, OFFICIAL AND UNOFFICIAL
CAPACITY;

                       Defendants.




       Plaintiff David Brian Morgan is an inmate at the Joseph Harp Correctional Facility in

Lexington, Oklahoma. On February 8, 2019, Morgan filed a pro se civil rights complaint alleging

false arrest, deliberate indifference, malicious prosecution, and intentional infliction of emotional

distress. Morgan's claims arise from events that occurred in Oklahoma. The complaint reveals no

cormection to South Dakota; therefore, this venue is improper. See 28 U.S.C. § 1391(b).

Accordingly, pursuant to 28 U.S.C. §§ 1391(b)(1) and (2), it is

       ORDERED that the Clerk of Court is directed to transfer this case to the United States

District Court for the Western District of Oklahoma.

       DATED February         H     ,2019.

                                              BY THE COURT:




                                              ROBERTO A. LANGE'
                                              UNITED STATES DISTRICT JUDGE
